STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

TIMOTHY         COMANS                                                          NO.     2021    CW    0936


VERSUS


STATE      FARM       MUTUAL       AUTOMOBILE
INSURANCE         COMPANY,
                                                                                FEBRUARY       23,    2022
TIMBERLINE ' TRADING                   OF
MISSOURI,         LLC       AND    MICHAEL
GLOBE




In   Re:          Cincinnati                Insurance       Company,     applying     for    supervisory
                  writs,          19th          Judicial     District       Court,     Parish        of   East

                  Baton          Rouge,         No.   653413.




BEFORE:           WHIPPLE,             C. J.,     PENZATO     AND    HESTER,   JJ.


        WRIT          DISMISSED.                  This      writ      application       is      dismissed

pursuant         to    relator' s voluntary motion to dismiss,                           which       advised

that       the   parties           settled            all   claims    and   controversies        existing
between          them        in        this       matter      and     requested       that     this       writ

application            be    dismissed.




                                                            VGW

                                                            AHP

                                                            CHH




COURT      OF    APPEAL,          FIRST         CIRCUIT




       DEPUTY         CL*    K    OF        URT

                FOR    THE       COURT